Silverman, J.
(concurring). In addition to the reasons set forth in the majority memorandum, I would note that I have considerable doubt whether the application for reimbursement of medical expenses and arrears of support for the daughter of the parties falls within New York’s statutory version of long-arm jurisdiction. (CPLR 302, subd [b].) As the daughter is over the age of 21, it is hard to see the proceeding as to the equivalent of a "family court proceeding involving a demand for support” within the meaning of CPLR 302 (subd [b]) (cf. Family Ct Act, §§ 413, 461).